 


109 HR 1039 IH: New Shipper Review Amendment Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1039 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Pickering (for himself, Mr. Berry, Mr. Nunes, Mr. Holden, Mr. Moran of Kansas, and Ms. Herseth) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily new shipper bonding privileges. 
 
 
1.Short titleThis Act may be cited as the New Shipper Review Amendment Act of 2005. 
2.Temporary suspension of new shipper bonding privilegesClause (iii) of section 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)(iii)) shall not be effective during the 3-year period beginning on the date of the enactment of this Act. 
3.Report to CongressNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the Secretary of the Treasury, the United States Trade Representative, and the Commissioner of Customs and Border Protection, shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report containing— 
(1)recommendations on whether the suspension of the effectiveness of section 751(a)(2)(B)(iii) of the Tariff Act of 1930 should be extended beyond the date provided in section 2 of this Act; and 
(2)assessments of the effectiveness of any administrative measures that have been implemented to address the difficulties giving rise to section 2 of this Act, including— 
(A)problems in assuring the collection of antidumping duties on imports from new shippers; 
(B)administrative burdens imposed on the Department of Commerce by new shipper reviews; and 
(C)the use of the bonding privilege by importers from new shippers to circumvent the effect of antidumping duty orders. 
 
